Citation Nr: 1445201	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  13-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain.

2.  Entitlement to a rating in excess of 10 percent for status post septoplasty.

3.  Entitlement to service connection for transitional lumbosacral vertebra with bilateral pseudoarthrosis with degenerative disc disease, lumbar spine, L3-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of all issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for right knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for status post septoplasty have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for service connection for transitional lumbosacral vertebra with bilateral pseudoarthrosis with degenerative disc disease, lumbar spine, L3-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).  

In August 2014, the Board received a written statement from the Veteran indicating that she wishes to withdraw her appeal as to all issues.  Thus, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and all issues on appeal must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 10 percent for right knee strain is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for status post septoplasty is dismissed.

The appeal for entitlement to service connection for transitional lumbosacral vertebra with bilateral pseudoarthrosis with degenerative disc disease, lumbar spine, L3-S1 is dismissed.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


